 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. Bar#10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_O’Brien@fd.org

 7   Attorney for Damon Evans

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-00528-EJY

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (Second Request)
14   DAMON EVANS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert O’Brien, Assistant Federal Public Defender, counsel for Damon Evans, that the
21   bench trial currently scheduled on November 20, 2019, be vacated and continued to a date and
22   time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant requests additional time to allow Mr. Evans to
25   consider the current offer from the government.
26
 1          2.      Additionally, it would be a financial hardship for Defendant to travel to
 2   Nevada at this time;
 3          3.      Defendant does not object to a continuance;
 4          4.      Denial of this request for continuance of the bench trial would potentially
 5   prejudice both the Defendant and the Government and unnecessarily consume this Court’s
 6   valuable resources;
 7          5.      Additionally, denial of this request for continuance could result in a
 8   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 9   computing the time within which the trial herein must commence pursuant to the Speedy Trial
10   Act, 18 U.S.C. § 3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(iv).
11          This is the second request for a continuance of the bench trial.
12          DATED this 5th day of November, 2019.
13
14    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
15
16       /s/ Robert O’Brien                              /s/ Rachel Kent
      By_____________________________                 By_____________________________
17    ROBERT O’BRIEN                                  RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:19-mj-00528-EJY
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     DAMON EVANS,
 7
                    Defendant.
 8
 9
                                          FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Defendant Damon Evans currently resides in Indiana and has a state court that

14   requires his immediate attention. The case is currently scheduled for a jury trial on October

15   17, 2019;

16          2.      Additionally, it would be a financial hardship for Defendant to travel to

17   Nevada at this time; and

18          3.      Defendant does not object to a continuance;

19                                     CONCLUSIONS OF LAW

20          The ends of justice served by granting said continuance outweigh the best interest of the

21   public and the defendant in a speedy trial, since the failure to grant said continuance would be

22   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the

23   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into

24   account the exercise of due diligence.

25
26
                                                       3
 1          The continuance sought herein is excludable under the Speedy Trial Act, 18 U.S.C. §
 2   3161(h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(iv).
 3
 4                                             ORDER
 5          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
 6   November 20, 2019, at 9:00 a.m., be vacated and continued to January 29, 2020 at the hour of
 7   9:00 a.m. in Courtroom 3D.
 8          DATED this 6th day of November, 2019.
 9
10                                               UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    4
